Per Curiam.

The question presented is whether the proposed ordinance fixing the working hours and compensation in the division of police shall be submitted to the electors of the city by way of initiative petition when the city charter provides that city council shall fix the compensation of all city employees.
This case is controlled by the decision in the case of State, ex rel. Werner, v. Koontz et al., Council of City of Columbus, 153 Ohio St., 325, 91 N. E. (2d), 473, the syllabus of which reads in part:
“A proposal designated as a proposed ordinance, the provisions of which are contrary to provisions of the charter, does not constitute an ordinance properly submissible to the electors of the city of Columbus under the initiative and referendum provisions * * * of the charter, and in such a situation a writ of mandamus will not be issued to compel the council of the city to certify such a proposal to the board of elections for submission to the electors.”
The judgment of the Court of Appeals is affirmed.

Judgment affirmed.

Weygandt, C. J., Matthias, Hart, Zimmerman, Stewart, Bell and Taet, JJ., concur.